Fourth Court of Appeals
                                      San Antonio, Texas

                                             JUDGMENT
                                          No. 04-13-00031-CV

                        IN THE INTEREST OF O.N.H. and D.H., Children

                    From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010-PA-02788
                        Honorable Cathleen M. Stryker, 1 Judge Presiding

       BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that no costs shall be assessed against appellant, Donnie H., because he
is indigent.

        SIGNED April 24, 2013.


                                                      _____________________________
                                                      Luz Elena D. Chapa, Justice




1
 This case was tried by the Honorable Charles E. Montemayor, Associate Judge, appointed pursuant to section
201.201 of the Texas Family Code. See TEX. FAM. CODE ANN. § 201.201, et seq. (West 2008 & West Supp. 2012).
His Associate Judge’s Report and Order was signed and adopted by the Honorable Cathleen M. Stryker, presiding
judge of the 224th Judicial District Court of Bexar County, Texas.